‘.*
                               -:::
                                 .                            .2; 4.,?2
I                             OFFICE        OF      .~
               l"ms mT?RTL'EY e..' ~GEm=
                         ...,.i.,                                      .   ._.
                       AUSTIX.TEXAS


    Honorable .Jim.D; Bomeri : .: -..Opinioa     V-278 ~.
    County Attorae y, .           ‘. :
    Bell county,      .’       ,.:’ ._. Rer YU’glblllty of Per-
    Belton, Texas, .:      i ‘~.             430~18
                                                  ~005vioted.or
                                           .:Febrral.felony to-
                                          ’ qualify a8 tmatm
                                             or oommoa rohool
    Dear Sir: “ ’                            dlrtrlot. ‘A..’
                -          .,.
                             ~.
                we refer to Job setter         or reoeat -date 801
    knowledged by the Attorney      General oa June 16, 1947,
    ihere%a ydu~repueet.sn     oplaloa.of    this offlae ooaoer-
    ing the allglblllty .df a :perroa to be a frwtee       of a
    oomoa ~ohool distriof who hae been oomloted of a.,,,Feb-
    era1 felony. ..:...     ::                                     i

               -In your letter uad aroelleat brief thereoa,
    you pretreat,la substaaoe, the tollowlng
                                        ~. iaots:
                                                .,
                  A perBoa was eleoted truat6e’of a
            oomda aohool dlstrlot who was oonvloted
            aad e85tenoeU by .a Federal Dlstrlot Court
            oa thaw oouatty,eaoh of whloh lr’made a
            felony by Title 86; Beotloa 8003, 8820
            aad 8856, U.S.&A.,   the Federal UQuor
            Taxlag Aot, served four month@ la a Fed-
            eral prison and who paid (600.00 la ilaea
            pureuaat to mob seateaoe. On twb of the
            aouats he oould h&w been ooaflaed & max-
            lmm OS two yeam; oa the t+lrd oouat , a ‘.
            maximum of five yeare.
                   Title 18;Seotioa 541, U.S.U.A.,   de-       :
            flaee Veloayn au aa ,oSfeaeewhloh may be
              ualehed by death or Lmprlronmeat for .a
     -~..   term exoeeUlag  oae year.        .‘. ._~
                Artiole 8745; Se6tlon 1, V. C:S;, ~p*oviU-
    lng for the eleotloa of trusteee of oonmoa rohoal’bin-
    trlots and Sor their auallfloatlo~s reads, la part:
            * . . , ~Provlclhg 50 pereoa rhall ‘be quail-       1.
            ,Metl as truatee ualosrrhe 1s a property
                                        .
‘422
       HoaorablOJim D. Bawmc - Page S


             taxpayer la the dlrrtrlot-towbloh he 10
             elootod a~~3othorwlw a qualltied totsr
             la 8Uoh.dlrtrlot. . .Allw1oaaale88hall
             be rlllea by the ooanty board of trusteoa
             for the remalader              6r.tho term in rhloh
             the r a     o a a ooyo o ur 9.
                                          .-
                                           l”

                    Artlole =,~8eotiO5             1, 0oa8tltutloa pi Texa8,
       prorldes:'
                   "The Sollowlag ola8868 of pemoae
             8ball.aot be allowed to vote la thl8
             State, to-wit;
                       (1.'..                     -'-

                  *FoUrth: .&l per8oacleoavibtod of
            aay rolonjr,8ubjeot to 8Uoh loeptloar a8
          . the bglslattarc8hall ra$e." _            .,... .'
                   .Artlo&~ 8954, V. C; S..,pq?ride8,la part:
                   "The roiiarriagola89e8 of per8oa8
             ;ha&5ot    be 9atltled to roto,la thi8
                     . . .
                    1)
                         .-..   .   .


                   %. ' @I' er8oa9 oen@ited ofuty
             feloay oroept e base restored to foil olt-             -          :
             .;;zt8hjpand .rlght ~f,.8$fmge,'.or pardOa-
                           .
                   . Ia aoddrdaaoe 'dth thk prwl8loae~ of'.&tl-
       01s g745,.Seotloa 1, tie88 the perebn'lsa quallfl6d
       voter in the dl8trlot, he 18 sot ellglbl6or quallrled
       a8.a trU8tee Of a oommoa 8OhoOl dl8triOt; alldIrtiOle    '
       VI, 6eotioa 1 oi the Uoastltutloa prorlde$,'la 8Ub8tWiOe,
       that all perrroalr ooavloted of akq'tolow 8bell not-be-al-
       lowed to rote in thi8 State 8Ub,jeotto 8uoh eroeptloa8
       a8 the ti ielature ehall make. The Logialature ha8 kade
       a5 exooptfoa $a Art1010 8954 'rbiohproYlde8, la BUb8taaO0,
        that those person8 oowloted or emy felonyIho.have been
       ,reirtoredto full oltleeaabip aad right 6r Wfrage,'or
       pardoned d0 not tall within the prohlbltlo~e of hrtlo~o
       VI, &+otion* oi,the Ooarrt$tU~~~a.
                * 'Should th6 abow &ed T&a; #lawr~laoor&-
       atlng the.$angtmge, *ooavloted~of say $elonJ", bo ooa-
                           ,.

                                                                           \
                                                                               i
Honorable JimD.   ?naner-Page   3       ;'
                                         :



.8tr~ed to dS8franohlee also those persona who havb been
 ooavlcted 0s a Federal felony a8 well a8 thoee persons
who have been ooavloted of an offea8e defined a8 a rel-
 oay la the Texae lawe?:We think they 8hoUld be 86 ooa-
 8trueq. We oannot tibeorlbe to the~propositloa that
 the ftiIWr8 or our Oonstltutloa lateaded a tblng 80 an-
 omalous, lllogloal and unjuet a8 to say that%hose gullpy
 of oertala orlmes against.the lane-of the United State8
 and Bleter State8 are eligible or qualiiied to Vote la
 Texa8, while those guilty oftcertain orlmer agalaet the
 lane 0s thla etate are ineligible.
                                  ..
             In Harweil v8i Morrli, 143 5. W. (2d)‘tiOQ,
 an election ooqtest oaae deolded by the rlrmarilloCourt
 of Civil Appeals, wherein it was proven that a person
was ooavloted in a Federal oourt for vlolatlo'iYofthe
Harrleon Narootlo Aot, and hle pUti8hmeat was a88e8md
 at 81x months in jail whloh wa8 8USpeaded for two year8,
 it nae.hela.that 8uoh pereoa was aot qualiflea~to vote'
 in the primaryeleotloa beoauae under the provieloae of
 the applloablq Federal law he could have been oo&fined
 la the Federal pe@.teatlary by the Federal oourt. The
punlebment actually aesesrred by the oourt'opoa a trial
doe8 tit control the olaes 0s the otfease. R. Y. [zor-
den ~8. State, 135 Tex. Grim. Rep.., 438; Attoraey  Oea-
eral'e Opinion No.:~0-4121.
            In several other State8 iihlohhave ooaetl-
tUtional and~.utafUtoryprovl8loae similar to the Texas
laws herela quoted under Article VI, Seotloa'l'of the
Coaetltutloa, and Article 2954, it ha8 beea~held'that
a ooavlotloa of a felony in.a Federal ooU.rt,or a'oourt
of another State or country, reader8 that pereoa ooa-
vlotea lnellglble or 618qUali?$68 hlm~to vote .la sled-
pk$   held la the State.  See oltatloae la ,I49 A.L.B.
    .
            .Aooordingly; it 18 imr opinion, that a p&-
8oa who ha8 been oonviot,edot a Federal felony whereby
he is deprived of hla right to vote under LLrtlOleVI,
Seotloa 1, Con8titutloa of Texa8, and llrtlale.2954,    '
v. c. s., i8 laellglble or ai9q~liriea to 89X70 a8
truetee of a oommoa eohool 618trlOt by rea8Oa of the
provleloas of Article 2743, Seotloa 1, V. 0. S., uale88
and until he ha8 been reetored~to full oltlzenehlp and
'right 0s suffrage, or pardoned.
4         ~~~lrtuw or:fhe provlrloa8~of Artl-
    ole MU,     6eotlon1, Artlola 08543. 0. 8.,
    ~-4 brtlole VT. Seotloa 1, Con6titatlonar
    yaxacr, a-per8oa who ha8 been oonvlotea nf
    Q telory, FedOr8lQr &ate, l.8laellglble
     or not   ~wiri0a   to 8orw a8 trmteo of I
    0olpo5 #Ohooidi8triOt  Unle88 UU3 U&ii hd
    -8 bOO5 XV8tOXVd to 'fall OltiSOMhip urd
    tight 0r ourtrage, or pr(L0004.




                              sr
                                   dhe8tor1..Olll .1on.
@80tTB                             A881 8tant